Petition of the State, by its Attorney General, for certiorari to the Court of Appeals to review and revise the judgment and decision of that Court in the case of Parham v. State, 40 So.2d 644.
We have examined the petition for certiorari in connection with the opinion of the Court of Appeals, and are of the opinion that the petition is without merit and *Page 280 
the writ of certiorari should be denied. It is so ordered by the Court.
Writ denied and petition dismissed.
LIVINGSTON, SIMPSON, and STAKELY, JJ., concur.